Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 09/24/2021, wherein Claims 1 and 14-15 were amended and Claim 16 was added.  Claims 1-16 remain pending and have been examined below.
Response to Arguments
Applicant’s amendments include an additional limitations of a stock polishing step and the final polishing step being only polished in one side. Therefore, applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection relies on a new interpretation as necessitated by the amendment. Regarding the arguments drawn to Claim 1 in page 6, applicant argues that the reference of Furukawa is not relevant as Furukawa uses a double sided polishing. As noted above, this is a new limitation in the amended claim and under the current rejection, Makoto teaches the single side polishing (See Rejection Below) in the final polishing step and Furukawa is only used to teach the timing when the slurries are switched (midway) on the final polishing.  Therefore, the arguments drawn to single side or double side polishing are not persuasive in light of the amended claim and interpretation of the cited references. Regarding the arguments drawn to claim 1 applicant argues that Makoto does not teach the polishing slurry including a water soluble polymer and an alkali metal hydroxide as the basic compound. As noted above, this is a new limitation in the amended claimand it is respectfully noted that Makoto does teach the polishing slurry including a water soluble polymer and an alkali metal hydroxide as the basic compound (See ¶71-72; Please see rejection below). Regarding the arguments drawn to claim 9 applicant seems to argue that Yamada only teaches a polishing method for a low resistivity silicon substrate. This is not persuasive, as Yamada teaches both a Resistivity of less than .01 Q-cm {low resistivity} and from 0.1 to 100 Q-cm {high resistivity} Col 13 Line 4 – 16). Additionally, Applicant argues that “there is no disclosure in Yamada, let alone Makoto, or Furukawa regarding applying the same polishing method (as recited in claim 1) to polish both a high-resistivity silicon substrate and a low resistivity silicon substrate, let alone effectively.” In response, it is respectfully noted that while Makoto and Furukawa are silent with respect the polishing method specifically being applied to low resistivity wafers as claimed, Yamada teaches a similar configuration (i.e. polishing silicon wafers) that includes polishing of low resistivity and high resistivity wafers (Please see rejection below). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particulars of a distinguishing method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, it appears that the Applicant is also arguing that the polishing method (as recited in Claim 1) would not be capable of effectively polishing the low resistivity substrate. However, because the same polishing method (as recited in Claim 1) is taught by Makoto and Furukawa, it is unclear how this method would not be capable of polishing the substrates as recited in Claim 9. Thus the arguments against claim 9 are not persuasive. Regarding the arguments drawn to claim 14 page 8, Applicant argues that Mori’s comparative example is used alone and is not the “first polishing slurry S1” which is then switched to the “second polishing slurry S2” midway through a final polishing step. The Examiner respectfully notes that Mori has not been relied upon for teaching the first polishing slurry and second polishing slurry steps; the first polishing slurry and second polishing slurry are taught by Makoto and Furukawa. Makoto and Furukawa teach the claimed invention and P1( as a copolymer), and Mori has been relied upon for the teaching that P1 is specifically a mixture. In other words, P1 as a copolymer (as taught by Makoto and In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Makoto and Furukawa teach the claimed invention including the water soluble polymer composition P1 as a copolymer, but are silent about it being a mixture. Mori is relied upon for specific teaching that the water soluble polymer p1 can be a mixture of a water soluble polymer having a vinyl alcohol based chain and an n-vinyl based chain, and modification of a copolymer to mixture in this case is proper, as Mori indicates that either copolymers or mixtures can be used for polishing in paragraph 106 (Please see rejection below for specific details). 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 4 – Recites “supplying a first polishing slurry Si and a second polishing slurry S2 to a silicon substrate to be polished”. For examination purposes it will be examined as “supplying a first polishing slurry Si and a second polishing slurry S2 to the [[a]] silicon substrate to be polished.” 
Claim 1 line 5 – Recites “switching them in this order midway through polishing the single side of the silicon substrate”. For examination purposes it will be examined as “switching them in this order midway through polishing  a [[the]] single side of the silicon substrate”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata Makoto (JP2015185672A, hereinafter "Makoto", See attached machine translation) in view of Furukawa et al (US 2011/0130073 Al, hereinafter “Furukawa”). 
Regarding Claim 1 Makoto discloses a method for polishing a silicon substrate, the method comprising;
 a stock polishing step (Step A ¶19) and a final polishing step (combination of Step B and Step C from ¶19), wherein the final polishing step is a step polishing only a single side of the silicon substrate(See Polishing conditions in ¶107-109, where the Step A is a double sided polishing with the DSM20B-5P-4D machine and the final polishing steps b and c are single sided, single wafer is being references as single sided type polishing from the PNX-332B machine as evidenced by Reference U (Okamoto Webpage See NPL)), the final polishing step comprising: 
supplying a first polishing slurry Si (polishing slurry B, ¶19) and a second polishing slurry S2 (polishing slurry C, ¶19) to the silicon substrate to be polished, switching them in this order through polishing a single side of the silicon substrate (See Polishing conditions in ¶108-109 where step c goes after step b), wherein the first polishing slurry Si comprises an abrasive A1 (abrasive grains, ¶19) and a water-soluble polymer P1 (water-soluble polymer B, ¶19), and a basic compound B1 (See ¶71-75 the polishing slurries contain a basic compound in addition to abrasive grains and a water soluble polymer) wherein the water-soluble polymer Pi is a copolymer having the vinyl alcohol- based polymer Graft --bonded on the same molecule--copolymers for example, grafts obtained by grafting polyvinylpyrrolidone (PVP- N-vinyl) on polyvinyl alcohol polymer (PVA- Vinyl Alcohol), See ¶29; Different examples of water soluble polymers that can be used in the polishing slurries for the polishing steps a, b and c are explained from ¶21 and the one disclosed in ¶29 meets the claimed limitation as explained above), 
and the basic compound B1 is an alkali metal hydroxide (See ¶72). Makoto is silent to switching slurries midway through polishing the silicon substrate and to the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2.
Furukawa discloses a polishing method switching slurries midway (halfway, ¶36) through polishing the silicon substrate and the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2. (The wafer is first polished with a polishing slurry having a high polishing rate, and the polishing slurry is switched with a polishing slurry having a low polishing rate halfway, ¶36).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with midway (halfway, ¶36) with a second slurry S2 from Furukawa to reduce the time required for polishing the wafer (¶36). 
Furthermore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with high removal rate (high polishing rate, ¶36) Si with a second polishing slurry with a lower removal rate (low polishing rate, ¶36) from Furukawa to increase the productivity without decreasing the flatness and smoothness of the wafer (¶36). 
Regarding Claim 6 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the abrasive A1 has a BET the average primary particle diameter DP1 used in the slurries is further preferably 60 nm or less, ¶62). 
Regarding Claim 7 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the second polishing slurry S2 comprises an abrasive A2 and a water-soluble polymer P2, and the concentration of the water-soluble polymer P2 in the second polishing slurry S2 (the concentration CC (% by weight) of the water-soluble polymer B in the polishing slurry C) is higher than the concentration of the water-soluble polymer Pi in the first polishing slurry Si (the concentration CB (% by weight) of the water-soluble polymer A in the polishing slurry B is usually preferably 1 × 10-5% by weight ¶47; the concentration CC (% by weight) of the water-soluble polymer B in the polishing slurry C is preferably 1 × 10-4% by weight; ¶48). Makoto discloses in ¶47 and ¶48 the concentrations of the water-soluble polymers and by comparison in all the given preferable concentrations, the concentration of the water-soluble polymer in the second polishing slurry (Water Soluble Polymer C –CC) are higher than the concentration of the water-soluble polymer in the first polishing slurry (Water soluble polymer B- CB) in various of the preferable examples. 
Regarding Claim 8 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the second polishing slurry S2 comprises an abrasive A2 (Slurry C and abrasive grains, ¶19), and the abrasive A2 content in the second polishing slurry S2 is 0.5 % by weight or lower. (¶69)
Regarding Claim 10 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the polishing composition is the first polishing slurry Si or a concentrate thereof. (the polishing composition B is a polishing slurry b or a concentrated solution thereof ¶94)
Regarding Claim 11 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the polishing composition is the polishing composition C is a polishing slurry B or a concentrated solution thereof, ¶94)
Regarding Claim 12 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing composition set (Kit of Polishing Composition, ¶94) comprising the first polishing slurry Si or a first composition Qi which is a concentrate of Si (the polishing composition B is a polishing slurry B or a concentrated solution thereof ¶94), and the second polishing slurry S2 or a second composition Q2 which is a concentrate of S2 (the polishing composition C is a polishing slurry C or a concentrated solution thereof, ¶94); wherein the first composition Qi and the second composition Q2 are separately stored. (Stored separately from each other, ¶94).
Regarding Claim 13 Makoto as modified discloses the method according to Claim 1, wherein the water-soluble polymer Pi has a weight average molecular weight (Mw) of 20 x 104 or lower. (a water-soluble polymer having an Mw of 30 × 104 or less (typically less than 30 × 104) can be preferably used, ¶38)
Regarding Claim 15 Makoto as modified discloses the method according to Claim 1, wherein the water-soluble polymer Pi is a copolymer having the vinyl alcohol-based polymer chain and the N-vinyl-based polymer chain in one same molecule. (Graft --bonded on the same molecule--copolymers for example, grafts obtained by grafting polyvinylpyrrolidone (PVP- N-vinyl) on polyvinyl alcohol polymer (PVA- Vinyl Alcohol), ¶29).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa, as applied to Claim 1, and further in view of Shuhei Takahashi (US 2011/0217845 Al, hereinafter "Takahashi").
Regarding Claim 2 Makoto as modified is silent to the first polishing slurry Si comprising at least 0.001 % water-soluble polymer Pi by weight. However Takahashi teaches the first polishing slurry Si the polishing composition contains preferably not less than 0.001 % by mass of the water-soluble polymer, ¶32).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to include the first polishing slurry Si with at least 0.001 % water-soluble polymer by weight from Takahashi in order to enhance the functions for buffering the surface of a semiconductor substrate from physical polishing action and providing the semiconductor substrate surface with wettability (¶32).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa, as applied to Claim 1, and further in view of Shuhei Yamada (US 7,204,865 B2, hereinafter "Yamada").
Regarding Claim 9 Makoto as modified by Furukawa discloses the method according to Claim 1, the polishing method commonly applied (Interpreted per applicants disclosure in ¶32) to a high-resistivity silicon substrate wherein the high-resistivity silicon substrate has a resistivity of 1 Q-cm or greater (resistivity of 0.1 Ω · cm or more and less than 100 Ω, ¶106). Makoto as modified is silent as to the polishing method being applied to a low-resistivity silicon substrate, the low- resistivity silicon substrate having a resistivity less than 0.005 Q-cm. 
Regarding the limitation of applying the polishing method to a low resistivity silicon substrate, Yamada teaches a substrate to be polished with a resistivity of less than 0.01 Q-cm that can be used in addition to a high resistivity substrate (see Col. 13, lines 8-15). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makoto’s method of polishing a silicon substrate to incorporate Yamada’s teaching of a method of polishing a silicon substrate that includes low resistivity and high resistivity since using different resistivity substrates is known in the art and since doing so would allow for convenient treatment of various substrates for different applications.  
Furthermore, it is respectfully noted that Makoto as modified does not limit the use of his polishing method to high resistivity silicon substrates as the range of resistivity disclosed by Makoto goes from .1 Q-cm to less than 100 Q-cm (¶106) and the range for high resistivity substrates in applicants disclosure is 1 Q-cm or more(¶7 and Claim 9). Thus Makoto discloses that this method could be used in silicon substrates with varying resistivity and not limited to high resistivity substrates. Additionally, Yamada teaches a range for the low resistivity silicon substrate that meets the claimed range for the low resistivity substrate of claim 9 and per MPEP 2144.05(I). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. By stating the use of a polishing method on a silicon substrate having a resistivity less than 0.01 Q-cm, Yamada directly teaches the use of a polishing method on a substrate with a resistivity of .005 Q-cm or less (.01 Q-cm or less) and also teaches the use of the same polishing method on a substrate with a resistivity of .01 Q-cm or more to less than a 100 Q-cm meeting the claimed range from the applicant as it teaches the same method of polishing being applied to both a high resistivity silicon substrate and a low resistivity silicon substrate. 
Claims 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa, as applied to Claim 1, and further in view of Yoshio Mori (US 2015/0079789, hereinafter "Mori").
Regarding Claim 14 Makoto as modified discloses the method according to Claim 1, and suggest the mixture of more than one polymer (¶36) but it does not explicitly discloses the water-soluble polymer Pi is a mixture of a water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain. 
However Mori teaches the water-soluble polymer Pi is a mixture of a water-soluble polymer having a vinyl alcohol-based polymer chain (PVA) and a water-soluble polymer having an N-vinyl-based polymer chain (PVP) in ¶106 (Mori, Comparative example 3
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for polishing a silicon substrate from Makoto to include the water-soluble polymer being mixture of more than one water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain from Mori in order enhance the haze level by providing a lower haze level as disclosed in Table 4 from Mori. 
Regarding Claim 16 Makoto as modified discloses the method of Claim 14, wherein the water-soluble polymer having the vinyl alcohol-based polymer chain has a weight average molecular weight (Mw) of 20x 104 or lower (See ¶39 of Makoto wherein the vinyl alcohol (PF/PVA) is 6x104 in one of their preferable examples, less than 20x 104), and the water-soluble polymer having the N-vinyl-based polymer chain has a Mw of 3 x 104 or higher but lower than the Mw of the water-soluble polymer having the vinyl alcohol-based polymer chain (See ¶39, N-Vinyl based polymer(PC) is in one of their preferable examples is 3x104 which meets at least  3x104 or higher, given the examples in ¶39, the limitations of the N-vinyl-based polymer (PC) and the vinyl alcohol-based polymer (PF/PVA) are met). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Netsu Shigeyoshi (EP 1261020 A1) – Relates to a polishing method wherein the first stock polishing method is performed with a double sided machine and the final polishing method is performed on a single side. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723